Citation Nr: 1141757	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-188 79A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The September 2008 rating decision denied a claim for an increased rating for diabetes mellitus, and the January 2009 rating decision denied entitlement to TDIU.  

In April 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

 In a May 2010 decision, the Board denied the claim for an increased rating for diabetes mellitus, as well as the claim for a TDIU.  The Veteran appealed the portion of the May 2010 Board decision denying TDIU to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision with respect to the denial of entitlement to a TDIU, and remanding this claim to the Board for further proceedings consistent with the Joint Motion.
 
The Board notes that the Veteran was previously represented by Disabled American Veterans.  However, in May 2011, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating private attorney Robert V. Chisholm as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In light of points raised in the parties' Joint Motion for Remand, and the Board's review of the claims file, further RO action in this appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. Id.  

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been granted service connection for hypertension associated with type 2diabetes mellitus (rated as 30 percent disabling), type 2 diabetes mellitus (rated as 20 percent disabling), diabetic peripheral neuropathy of the right lower extremity (rated as 20 percent disabling), diabetic peripheral neuropathy of the left lower extremity (rated as 20 percent disabling), diabetic peripheral neuropathy of the right upper extremity (rated as 10 percent disabling) ,diabetic peripheral neuropathy of the left upper extremity (rated as 10 percent disabling), and erectile dysfunction (rated as noncompensable).  The combined rating is 70 percent.   Thus, as all of the Veteran's service-connected disabilities result from a common etiology (i.e., his diabetes), the minimum percentage requirements of 38 C.F.R. § 4.16(a) are met.  Therefore, the remaining question is whether the Veteran's service-connected disabilities render him unemployable.

The Board notes that the record reflects that the Veteran has not been employed since 2007.  He is in receipt of Social Security disability benefits with a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of diabetes mellitus

During the April 2010 Board hearing and in various written statements, the Veteran has described the impact of his various service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  He reported that he left his last employment working in a product assembly line due solely to his service-connected diabetes and related disabilities.  He noted that his blood sugar level would drop when he was working, and he would subsequently feel ill and have to leave work early.  His employer, in essence, told him he was taking too much time off from work, and he was asked to leave.  The Veteran reported that he has been unable to work since leaving his last job and asserted that he only had a high school education and past work experience in non-sedentary work settings, such as carpentry and mechanics.  The Veteran expressed his belief that, while he also suffers from various non-service connected disabilities, he would able to work were it not for his service-connected diabetes and related conditions.  

The Board notes that the Veteran was afforded a VA examination in October 2008 to determine the impact of his service-connected disabilities on his employability.  After a review of the medical records, the Veteran's reported history, and physical examination, the examiner concluded that it is likely that the Veteran would have difficulty performing labor intensive task activities not only as a result of his service-connected conditions, but also as a result of his non-service connected lumbar spine and left and right hip conditions.  With respect to non-labor intensive tasks, the examiner commented that he was unable to endorse the Veteran's success in non-labor tasks or activities due to his service-connected disabilities.  He noted that the Veteran's "educational resume likely would not provide him with significant opportunities at financially meaningful sedentary activities."

The parties to the March 2011 Joint Motion noted that October 2008 VA medical opinion does not adequately address whether-without regard to the impact of non-service connected disabilities-it is at least as likely as not that the Veteran's service-connected disabilities alone render him to secure or follow a substantially gainful occupation.  Rather, the examiner only indicates that the combined effects of the Veteran's service-connected and non-service connected disabilities would cause difficulties with labor intensive task activities.  Under these circumstances, further medical examination and opinion is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2010).

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in a denial of the claim for a TDIU (which is a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Fargo, North Dakota, dated from January 2009, which is the last entry currently of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since January 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the VAMC in Fargo, North Dakota, all outstanding medical records dated from January 2009 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-hypertension, type 2 diabetes mellitus, diabetic peripheral neuropathy of the right and lower extremities, diabetic peripheral neuropathy of the right and left upper extremities, and erectile dysfunction-either individually or in concert, render him unable to obtain or maintain substantially gainful employment.

In rendering the requested opinion, the physician should consider all objective evidence, as well as the Veteran's assertions as to the effects of his service-connected disabilities on his ability to work. 

The physician should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for a TDIU in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


